DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130175048 to Goode et al.
Regarding claims 1 and 14, Goode discloses a system and associated method to manage a tool on a conveyance from a surface of a wellbore, comprising:
a remotely controllable reel 50 configured to receive the conveyance 34 about the reel and remotely controllable to move the conveyance into or out of the wellbore (control comes from the operator of the crane, which is on the ground and clearly remote from the reel as in fig. 13); and a crane 26 positionable to support the conveyance between the reel and the wellbore (figs. 7 and 13; paragraphs 0007, 0071).
Regarding claims 2 and 15, the system/method of claims 1 and 14, further comprising a remote controller 38 connectable to the remotely controllable reel so as to be configured to communicate with and control the remotely controllable reel (control at least being supporting the reel and extending/retracting the reel).
claim 3, the system of claim 1, further comprising a command center (in the cab of the crane) connectable to the remotely controllable reel (connection through member 38) so as to be configured to communicate with and control the remotely controllable reel (control at least being supporting the reel and extending/retracting the reel).
Regarding claims 4-5 and 16, the system/method of claims 1 and 14, wherein the remotely controllable reel is positionable upon a movable structure, wherein the movable structure comprises a vehicle, trailer, or skid (fig. 13).
Regarding claims 6 and 16, the system/method of claims 1 and 14, wherein the remotely controllable reel is positionable upon the crane, wherein the crane comprises a base and a boom 38 rotatable and translatable with respect to the base (fig. 13).
Regarding claims 7 and 17, the system/method of claims 6 and 16, wherein the remotely controllable reel is positioned upon the boom and is rotatable and translatable with the boom with respect to the base (figs. 7 and 13).
Regarding claims 8 and 18, the system/method of claims 1 and 14, wherein the conveyance comprises coiled tubing (paragraph 0048).
Regarding claims 9 and 19, the system/method of claims 1 and 14, wherein the remotely controllable reel is controllable using wireless communication (there are no wires connected to the reel).
Regarding claim 20, the method of claim 14, further comprising:
remotely controlling the crane to support the conveyance from the command center (the crane/reel are controlled from the control center in the cab, which is remote from both the crane/reel – see fig. 13).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20170022764 teaches that everything at the wellsite is controlled remotely from command center 14 (fig. 1; paragraph 0065).  US 6502641 teaches a boom 22 of particular interest.  US 5845708 teaches a reel 82 on a boom/mast 86/88 (fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676